Citation Nr: 1216341	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  04-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the L5-S1 discs, prior to January 31, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for DDD of the L5-S1 discs, from January 31, 2007, to July 1, 2009.

5.  Entitlement to an evaluation in excess of 10 percent for DDD of the L5-S1 discs, since July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty with the United States Navy from May 1960 to March 1964, and from September 1964 to October 1972.  He additionally had service as a member of the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 10 percent for DDD of the lumbar spine.  The Veteran currently resides within the jurisdiction of the Denver, Colorado, RO.

In an August 2007 decision, the Board remanded the issue for further development.  The Board subsequently denied entitlement to an evaluation in excess of 10 percent for DDD of L5-S1 in a December 2009 decision.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court or CAVC) which, in a July 2011 Memorandum Decision, vacated the Board's decision and remanded the evaluation question for further consideration.  The Court also affirmed the assignment of an effective date for a separate compensable evaluation for right lower extremity radiculopathy.  It is unclear how the Court obtained jurisdiction over an effective date question, as the Board's decision granting a separate evaluation made no finding regarding such date.  The RO, in an unappealed December 2009 decision, made that assignment.  Regardless, there is no question before the Board with respect to radiculopathy as a result of the Court's decision.

The Veteran testified at a May 2007 hearing before the undersigned at the RO.  A transcript of the hearing is of record.  

The issues have been recharacterized to reflect periods of evaluation, or stages, consistent with the evidence of record.

The issue of evaluation of DDD of the L5-S1 discs, since July 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 31, 2007, DDD of the L5-S1 discs was manifested by moderate limitation of flexion of the lumbar spine, measured at 60 degrees; there were no incapacitating episodes or moderate disc disease with recurrent attacks.

2.  From January 31, 2007, to July 1, 2009, DDD of the L5-S1 discs was manifested by limitation of flexion of the lumbar spine to greater than 60 degrees; there were no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an increased, 20 percent evaluation, but no higher, for DDD of the L5-S1 discs, prior to January 31, 2007, are met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an evaluation in excess of 10 percent for DDD of the L5-S1 discs, from January 31, 2007, to July 1, 2009, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2002, October 2004, and November 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The November 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran submitted updated VA treatment records in February 2012, and waived initial consideration by the agency of original jurisdiction (AOJ).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been provided over the course of the appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings for application of the Rating Schedule; the examinations are adequate.  

The Court did discuss the potential impact of the Veteran's use of medication (NSAIDS) for pain, and indicated some inquiry was required to determine whether the use of medication was disguising the degree of disability.  Such inquiry would be irrelevant.  Records reflect the Veteran regularly used the medication; it was prescribed "as needed" and the Veteran consistently reports use three times a day.  He was regularly medicated during the periods decided here, and hence the degree of disability reflected is his actual, effective level of disability.  He does not contend he took extra medication for examination which would render examination results suspect.  Further, the Rating Schedule contemplates consideration of impairment on medication.  Pulmonary testing relies first on post-bronchodilator results.  Hypertension is rated based on actual readings, regardless of medication use.  Vision ratings use corrected acuity.  The sole exception is hearing loss, which is tested without use of hearing aids.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

VA treatment records from July 2001 to January 2012 note complaints of low back pain.  In July 2001, the Veteran complained of pain radiating into the right leg and numbness in his second and third toes.  On examination, a scar of the lumbosacral region was observed.  Flexion was "decreased by discomfort in [the] low back" and legs.  No neurological deficits were noted, but the toes were tender to palpation.  Complaints of back pain have continued, but no ranges of motion are presented.

At a November 2003 VA examination, the Veteran complained of a constant dull ache in the low back, which increased with extended standing and walking.  He reported occasional radiating pain into the right leg and foot.  Repetitive motion and weather changes also aggravated his pain.  He used NSAIDS three times a day and gabapentin at night for relief.  He reported needing bedrest for 6 days a month, total.  The Veteran used a cane to steady his gait.  Physical examination showed flexion to 60 degrees, extension to 30 degrees, lateral flexion and lateral rotation were both to 30 degrees bilaterally.  The Veteran reported pain at 60 degrees of flexion.  Repetitive motion did not cause any additional functional impairment.  There was no spasm, weakness, or tenderness, and spinal curvature and posture were normal.  Neurological examination was normal.  

At a January 31, 2007, VA examination, the Veteran reported no significant changes since his 2003 examination.  He reported flare-ups of low back pain with radiation into the right leg and foot, and occasionally the left buttock.  It was the examiner's impression that such flare-ups occurred daily.  He took NSAIDS three times a day for all his physical complaints, including the lumbar spine.  The Veteran reported no incapacitating episodes over the prior 12 months.  He denied use of assistive devices, such as a cane, for the back, though he used one for knee complaints.  Physical examination showed a nontender, well healed surgical scar.  The Veteran reported diffuse tenderness to palpation, but no spasm was detected.  Range of motion was tested actively, passively, and against resistance.  Flexion was to 80 degrees with limitation from pain, and extension was limited to 20 degrees by stiffness.  Lateral flexion and rotation were intact and painless to 30 degrees in all planes.  Repetitive motion caused no further functional limitation.

At a July 1, 2009, VA examination, the Veteran reported taking NSAIDS three times daily, as needed, for back and knee pain.  The Veteran continued to work, and had missed 9 days of work due to medical appointments, as well as an extended period from April to June 2008 following knee replacement surgery.  The Veteran complained of difficulty lying on his back; this caused localized lumbar spasms.  Lifting more than ten pounds caused back pain.  Variable intermittent pain radiated to the right lower extremity, and there was occasional paresthesia.  He did not have any medically ordered periods of incapacitation, but the Veteran did report that a physician in the past had recommended rest.  He would often lie down for several hours when his back was acting up.  Activity aggravated his back pain.  On physical examination, posture was normal.  The well healed surgical scar over the midline of the lumbar spine was nontender.  There was no tenderness or spasm of the spine.  Range of motion was tested actively and against resistance.  Flexion was to 80 degrees with limitation due to pain, and stiffness limited extension to 20 degrees.  Left and right lateral flexion and rotation were all to 30 degrees.  With repetitive motion, pain on flexion began at 50 degrees, but the examiner stated this did not cause any additional functional impairment, as the pain was mild.  Straight leg raise and Lasegue's sign were negative to 60 degrees. 

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The criteria for rating disc disease and disabilities of the spine were revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively).  

For the Veteran's service-connected low back disorder, a 10 percent rating pursuant to Code 5293 was assigned, effective November 1, 1972.  In The October 2002 rating decision under appeal, that evaluation, under the same Code, was continued when the Veteran failed to report for a scheduled examination.  38 C.F.R. § 3.655.  In an April 2004 Statement of the Case (SOC), the RO applied only the amended criteria.  This was improper, as the amended criteria may not be applied prior to the effective dates of the change in law.  Further, because the claim was pending at the time the criteria were amended, the older criteria may still be applied if it is to the Veteran's advantage.  VAOPGCPREC 3-2000.  This means that, for the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior incarnations of the criteria and the current criteria under 38 C.F.R. § 4.71a (2011) may be applied.  In no case, however, may an evaluation be reduced based on a change in the applicable criteria, unless actual improvement is shown.  38 C.F.R. § 3.951(a).

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 10 percent rating was assigned for mild intervertebral disc syndrome (IVDS).  A 20 percent rating was in order for a moderate IVDS, with recurring attacks.  A 40 percent rating required a severe IVDS with recurring attacks with intermittent relief.  For pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, a 60 percent evaluation was assigned.  38 C.F.R. § 4.71a, Code 5293 (2002).

Alternatively, a lumbar spine disability could have been evaluated as lumbosacral strain under Code 5295.  Slight subjective symptoms were noncompensable.  Characteristic pain on motion was rated 10 percent disabling.  With muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position, a 20 percent evaluation was assigned.  A 40 percent rating was warranted for severe strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending when standing, loss of lateral motion with arthritic changes, narrowing or irregularity of joint spaces, or some of the preceding with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Code 5295 (2002).

Limitation of motion of the lumbar spine was rated under Code 5292.  Slight limitation was 10 percent disabling, moderate limitation was 20 percent disabling, and severe limitation was 40 percent disabling.  8 C.F.R. § 4.71a, Code 5292 (2002).

Code 5293 was revised effective September 23, 2002; Codes 5292 and 5295 were unchanged.  The new Code 5293 criteria provided that IVDS should be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  The revised Code 5293 provided that an evaluation of 10 percent was assigned for incapacitating episodes lasting at least one week but less than two.  A 20 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For incapacitating episodes lasting at least six weeks over the prior 12 months, a 60 percent evaluation was assigned.

Note (1) to revised Code 5293 provided that, "an incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides:  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

The criteria for rating other disabilities of the spine were again revised effective September 26, 2003; this included a changing of Diagnostic Codes.  Codes 5292, 5293, and 5295 were eliminated.  Code 5237 now applies to lumbosacral strain.  No separate Code is provided for limitation of motion.  IVDS was renumbered as Code 5243, which provides that IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  The actual criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are the same as were effective under Code 5293 on September 26, 2003.

Under the General Rating Formula for Diseases and Injuries of the Spine, applicable under both Codes 5237 and 5243, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Note 2. following the General Rating Formula.  38 C.F.R. § 4.71a (2011).

Prior to January 31, 2007

There is a dearth of objective evidence describing the Veteran's impairment of lumbar spine function prior to his November 2003 VA examination.  While the Veteran made subjective complaints of pain, no ranges of motion are reflected in the record, nor are recurring attacks of DDD described.  However, as of July 2001, prior to the filing of the Veteran's formal claim for increased evaluation, decreased flexion was noted.  At the November 2003 VA examination, such limitation was shown to be to 60 degrees.  There is no further indication of measured range of motion until January 2007.

The measured 60 degree limitation of motion merits assignment of a 20 percent evaluation under the rating criteria which became effective on September 26, 2003.  The Rating Schedule very clearly identifies this range of motion as the upper limit for assignment of the 20 percent evaluation.

Those criteria were not, of course, effective prior to September 26, 2003.  Under the applicable criteria for evaluating limitation of motion of the lumbar spine, a 20 percent evaluation is warranted for moderate impairment.  "Moderate impairment" is not defined in the regulations, but it appears inconsistent to consider such a degree moderate under current criteria, but not under older criteria, where the current criteria effectively divide a normal 90 degree range of motion into three zones.

Although no clear finding of the range of motion in flexion prior to November 2003 is of record, the evidence does document some limitation.  Resolving all reasonable doubt in favor of the Veteran, the Board presumes the disability was as bad from July 2001 to the time of examination in November 2003.  Further, this does not penalize the Veteran for the delay between the filing of a claim and the performance of the examination.  That delay was caused in part by the Veteran's relocation and failure to receive notice of an earlier examination.  It appears from notes on the examination request in 2002 that VA was aware that he had moved.  He appeared for examination as soon as he was made aware of the need to report.

No evaluation in excess of 20 percent is warranted under any of the applicable criteria for any portion of the appellate period.  No severe IVDS was shown; at best, attacks of neurological manifestations were intermittent.  38 C.F.R. § 4.71a, Code 5293 (2002).  No signs of severe strain were shown.  38 C.F.R. § 4.71a, Code 5295 (2002).  The limitation of motion was not severe, intruding on the final third of a normal 90 degree range of motion in flexion.  38 C.F.R. § 4.71a, Code 5292 (2002).  At no time during the pendency of the appeal has any incapacitating episode been described.  The Veteran has taken to bed rest on occasion on his own, but no doctor has prescribed such and treatment records reflect no necessary treatment during any such period.  38 C.F.R. § 4.71a, Code 5293 (2003).  Flexion has not been limited to 30 degrees or less.  38 C.F.R. § 4.71a, Code 5243 (2011).

Accordingly, an increased 20 percent evaluation, but no higher, for DDD of the L5-S1 discs, prior to January 31, 2007, is warranted.

January 31, 2007, to July 1, 2009

Effective January 31, 2007, the date of the VA examination, the competent evidence of record establishes improvement in the DDD of the lumbar spine.  Range of motion in flexion was measured to 80 degrees.  There was no additional functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance with repetitive motion.  No spasm or changes of posture or spinal curvature are evident.  Under the currently effective criteria, this corresponds to no greater than a 10 percent evaluation.  

Higher evaluation under one of the previously effective criteria is also not permitted.  No incapacitating episodes were described, alleged, or shown in treatment records.  38 C.F.R. § 4.71a, Code 5293 (2003).  The limitation of flexion is no greater than slight, as it reflects impairment only in the first third of a normal 90 degree range of motion.  38 C.F.R. § 4.71a, Code 5292 (2002).  No spasm with movement was demonstrated, nor was there listing of the spine or marked limited motion in any plane.  38 C.F.R. § 4.71a, Code 5295 (2002).  Finally, the record reflects no consistent, objective evidence of recurring attacks of neurological problems associated with the back.  Attacks were too variable and minor to be termed "recurring" of a moderate degree.  38 C.F.R. § 4.71a, Code 5293 (2002).

This stage of evaluation is ended July 1, 2009, the date of the most recent VA examination.  The reasons for such are addressed in the Remand section below.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for DDD of the L5-S1 discs, from January 31, 2007, to July 1, 2009, is not warranted.

Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The three potentially applicable sets of evaluation criteria are more than adequate.  They provide higher evaluations than those currently assigned for symptoms (or degrees of symptoms) which are not present.  They encompass the full extent of the Veteran's complaints, and reflect all identified manifestations of the low back disability.  No further discussion of extraschedular evaluation is required.  


ORDER

An increased 20 percent evaluation, but no higher, for DDD of the L5-S1 discs, prior to January 31, 2007, is granted.

An evaluation in excess of 10 percent for DDD of the L5-S1 discs, from January 31, 2007, to July 1, 2009, is denied.


REMAND

With respect to the last of the currently identified stages of evaluation, beginning July 1, 2009, remand is required to obtain updated findings.

The July 1, 2009, VA examination reflects a limitation of flexion to 50 degrees when the DeLuca factors are considered.  This would appear to warrant at least a 20 percent evaluation under current criteria.  However, VA treatment records since that examination indicate some worsening of the condition, raising the possibility that a yet higher evaluation may be warranted.  On the current record, the Board cannot determine at what point, if any, such increase is warranted.  As an evaluation stage cannot be clearly defined, remand is required.

On remand, updated VA treatment records must be obtained and a VA spine examination must be conducted.  The current extent of impairment, to include that associated with recurrent flare-ups, must be described.  Further, the impact of medication on the disability shown at examination, only if at the time of examination irregular medication is evident, should be noted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the medical center in Grand Junction, Colorado, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2012 to the present.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The current extent of impairment, to include that associated with recurrent flare-ups, must be described.  Further, the impact of medication on the disability shown at examination, only if at the time of examination irregular medication is evident, should be noted.  In other words, does the Veteran demonstrate greater functional capacity at the time of examination than he would normally due to administration of medication at levels that are not his usual?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


